FILED
                               FOR PUBLICATION                               FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


STATE OF ARIZONA; TERRY L.                       No. 11-17484
GODDARD, Attorney General for the
State of Arizona; ARIZONA                        D.C. No. 4:08-cv-00441-MWB
DEPARTMENT OF LAW, Civil Rights
Division,
                                                 ORDER
              Plaintiffs - Appellees,

ANGELA AGUILAR,

              Intervenor-Plaintiff -
Appellee,

  v.

ASARCO LLC,

              Defendant - Appellant.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.